— In an action to recover damages for personal injuries, the defendant Laces Roller Corp. appeals from an order of the Supreme Court, Nassau County (Roberto, J.), dated April 22, 1987, which granted the motion of attorneys Weiner, Ostrager, Fieldman & Zucker for leave to withdraw as its counsel.
Ordered that the order is affirmed, without costs or disbursements.
The respondent law firm was assigned by the Ambassador Insurance Company to represent the appellant in this personal injury action. By order of the Supreme Court, County of Washington, State of Vermont, dated November 11, 1983, the Ambassador Insurance Company was placed in receivership (see, Laces Roller Corp. v Ambassador Ins. Co., 134 AD2d 408). The Vermont court subsequently placed Ambassador Insurance Company in liquidation and, by order filed March 10, 1987, authorized the liquidator to discontinue the defense of any claim pending against its insureds. The respondent law firm then notified the appellant that it could no longer provide a legal defense unless the appellant agreed to pay its fees. This offer was refused. Under these circumstances, we find that the Supreme Court properly exercised its discretion in allowing the respondent law firm to withdraw (see, Cullen v Olins Leasing, 91 AD2d 537; Farkash v Williamsbridge Manor Nursing Home, 34 AD2d 908; see also, Holmes v Y.J.A. Realty Corp., 128 AD2d 482). Mangano, J. R, Bracken, Spatt and Harwood, JJ., concur.